Title: To James Madison from William Pinkney, 24 April 1808
From: Pinkney, William
To: Madison, James



Sir,
London April 24. 1808.

I have the honor to acknowledge the receipt of your letter of the 22d. of March, and, the packets accompanying it, which were sent to me yesterday by Mr. Rose.  That of the 8th. of March has not yet reached me; but Mr. Foster has just told me, that the packet is arrived, and that her letters are in town.
We are still without other intelligence of the Osage than that she was visited, (as I have, heretofore, informed you.) on the 22d. last month, off L’Orient, by the British naval forces on that station, and, about the same time, by a Guernsey privateer, and suffered to proceed; and that she has in fact arrived in that port.
The cause of her remaining so long in France every one here conjectures in his own way, but the prevailing notion is, that the Emperor’s permission to sail would be requisite, and, consequently, that his absence from Paris explains the delay.
Ministers continue, I believe, to favour this explanation,; but, as a severe indisposition, has prevented, me for some days from having any direct communication with them, I may be mistaken in this belief, formed upon the information of others.
The return of Mr. Rose will, for obvious reasons, induce me to renew my communication with them, the moment, I can venture out.  I have the Honor to be, with perfect, esteem, and consideration, Sir, Your Most Obedient Humble Servant,

Wm: Pinkney


P. S.  April 25th.  I have this day received your letter of the 8th. of March, and my commission and letters of Credence; and have in consequence written the usual note to Mr. Canning.


Wm: Pinkney


P. S.  April 26th. 1808.  I have just received Mr. Canning’s reply to my Note.  A Copy is enclosed.


Wm. Pinkney

